SHAW, Justice
(dissenting).
I respectfully dissent. The motion to dismiss in this case raised numerous complex issues. .Given that fact and the trial court’s holding that “[t]hese issues should be presented to the court on a motion for summary judgment with supporting materials and law,” I believe that it is premature to hold at this early juncture in the case that Ala. Const. 1901, art. I, § 14, bars this action or that any potential remedy would violate Ala. Const. 1901, art. Ill, § 43.
MOORE, C.J., concurs.